Citation Nr: 1029622	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from November 1964 to June 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In February 2010, the case was remanded by the Board to the RO or 
Appeals Management Center (AMC) for additional action.  The case 
was then returned to the Board for appellate review.

In May 2010, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims files.  At the hearing, the 
Veteran submitted additional pertinent evidence that was not 
initially considered by the RO/AMC.  However, the evidence was 
accompanied by a written waiver of RO/AMC consideration of the 
evidence from the Veteran's representative, and thus the Board 
will consider it in making a decision on the merits of the case.  
See 38 C.F.R. § 20.1304(c) (2009).  

Claims of entitlement to service connection for depression and 
anxiety had been separately developed.  However, in light of the 
grant of service connection for PTSD in this case, which 
encompasses such symptomatology, the Board has recharacterized 
the issues on appeal as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  The Veteran has PTSD that is etiologically related to in-
service stressors supported by credible evidence.

2.  A back disorder is etiologically related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claims.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claims.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

During the pendency of this claim, VA has amended the regulation 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Review of this amendment is 
appropriate in the Veteran's case.  Effective July 13, 2010, 38 
C.F.R. § 3.304(f) has been amended by redesignating then-current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows: 

(f)(3)  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.



Analysis

Psychiatric disorder, to include PTSD

The Veteran contends that he is entitled to service connection 
for PTSD, as he believes that this condition arose out of his 
active duty service.  In particular, the Veteran alleges that he 
developed PTSD as a result of several stressors in service.  He 
has referred to in-service stressors from his service aboard the 
USS Columbus CG 12 as the basis for his PTSD.  

In various statements and during his May 2010 Board hearing, the 
Veteran explained in detail how he was exposed to a number of 
life-threatening situations while on board the ship.  He alleges 
that his friend Robert was killed in an accident that occurred 
when Robert had just reenlisted.  The Veteran witnessed this 
friend becoming caught in an anchor chain that snapped and 
wrapped him around a stanchion.  He could not remember Robert's 
last name.  He also described an incident when a Talift rocket 
launched by the ship turned and almost hit the ship.  He and the 
crew members on deck were not able to get out of the way due to 
the speed and the power of the rocket.  He felt helpless and was 
afraid he would die.  Additionally, he was up on deck working 
when a Tartar missile fell on the deck and was sizzling, 
indicating it was going to go off.  The Veteran was left out on 
the deck, waiting for the missile to go off.  Finally, someone 
gave those on the deck a stick and they were able to push the 
missile off the deck into the sea where it went off.  He 
described being afraid for his life in these circumstances.  

The Veteran also described an incident in which a Russian ship 
that his vessel was following turned itself and targeted its 
missiles on them.  The Veteran, as a radioman, had to go to the 
radio on the deck and report to the fleet command this situation.  
He described this as a life-threatening situation.  

The Veteran has a diagnosis of PTSD based upon stressors related 
to his naval service as reflected in VA treatment records as well 
as in private treatment records.  

In May 2010, the Veteran submitted statements from his minister 
and a close friend.  The minister indicated that the Veteran has 
discussed his traumatic experiences at length in confidential 
sessions.  She has known him for many years and attested to his 
re-experiencing of the reported life-threatening and dangerous 
events, as well as his anger, irritability and other symptoms 
consistent with PTSD.

The Veteran's friend with whom he is in a five-year relationship 
described his irritability, sleep problems, guardedness and 
avoidance of activities.

The Veteran's service treatment records do not indicate that he 
was treated for or diagnosed with a psychiatric disorder in 
service.  The Veteran's service personnel records confirm that he 
served onboard ship primarily as a radioman.  

A private social worker's report dated in March 2006 contains a 
diagnosis of PTSD based upon the described events in the Navy.  
The Veteran indicated that he had been exposed to life 
threatening situations, including his friend being killed on 
deck.  The examiner found that the PTSD was based on history of 
trauma in the Navy being re-experienced on the job.  Also noted 
was major depression.  

VA outpatient treatment records also discuss the Veteran's 
psychiatric condition.  They indicate that the veteran is 
undergoing mental health treatment with mention of PTSD, 
depression and anxiety.

In this case, the Veteran has not received any award or 
decoration indicative of his participation in combat, such as the 
Combat Action Ribbon or the Purple Heart Medal.  Furthermore, 
some of his claimed stressors are too vague to be specifically 
verified.  However, the Board has found the Veteran to be 
credible.  His testimony concerning his stressors is generally 
consistent with his service personnel records and is thus deemed 
consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a).  Thus, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that he was exposed to traumatic 
incidents as described during his naval service.

With respect to whether there is a valid diagnosis of PTSD linked 
to these confirmed stressors, the Board notes that there are 
varying opinions of record regarding the nature of the Veteran's 
psychiatric condition.  While one VA screening in November 2006 
by an LPN did not indicate PTSD, the private social worker found 
that the Veteran had PTSD linked to in-service trauma.  In the 
Board's opinion, the evidence supportive of a diagnosis of PTSD 
is at least in equipoise with that against a diagnosis.  

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted.

Back Disorder

The Veteran testified at his hearing before the undersigned that 
he developed low back pain after a fall onboard ship in December 
1970.  He explained that he suffered a fall while crossing the 
ship to go to the mess hall during extremely rough weather in the 
North Atlantic.  He fell and banged into three pipes, then had to 
hang on to life wires, eventually freeing himself after his back 
was significantly injured.  He initially sought treatment and was 
given muscle relaxants.  He alleges that thereafter he managed 
his pain with medication that he received for treatment of knee 
disability.  The service treatment record does reflect the 
December 1970 back injury and does document that he received 
ongoing pain medication for knee disability.  However, there is 
no finding of a back disability on separation from service.  

The Veteran further testified that he was treated for the back 
disability at a VA facility in Corpus Christi, Texas, shortly 
after service, although the claims folder does not contain 
records of treatment for years following service.  The more 
recent post service record is replete with reference to low back 
pain and there is diagnosis of lumbar degenerative disc disease 
and spondylosis.  Moreover, a letter from a private physician in 
May 2008 relates the current back problems to the Veteran's in-
service fall.

A veteran is competent to report about factual matters about 
which he has firsthand knowledge, including experiencing pain 
during service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is not 
necessarily a determination "medical in nature," and may be 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The medical evidence of record, including the March 2010 VA 
examination report, satisfactorily establishes current diagnoses 
of degenerative lumbar disc disease and severe lower lumbar 
spondylosis.  The Veteran has testified to continuity of 
symptomatology since service, and explained that pain medication 
he was taking for other problems helped him manage his back pain 
for years.  The Board finds the Veteran's testimony as to pain in 
the back since his in-service fall onboard ship to be consistent 
with his service and credible.  

On review of the aforementioned evidence, the Board has 
determined that the evidence supportive of the claim is in 
equipoise, or evenly balanced, with that against the claim.  
Despite the lack of documentation of treatment of ongoing back 
disability following the 1970 entry in service treatment records, 
the Veteran's testimony provides the necessary nexus based on 
continuity of symptoms from service to the time of diagnosis.  
The Board observes that the Veteran's description of his fall 
onboard ship in rough seas in 1970, coupled with the entry as to 
treatment at that time, is certainly consistent with his lengthy 
history aboard naval vessels.  The Board is also mindful of the 
conflicting medical opinions, namely the negative VA opinion in 
March 2010 and the positive opinion of Dr. K. D. M., 
chiropractor, in May 2008.  However, the negative VA opinion was 
essentially predicated on the absence of documented treatment for 
many years following service.  Because the Board finds credible 
the Veteran's statements of continuous symptoms, the absence of 
documented treatment is not here a basis for denying the claim 
and thus the negative opinion holds little probative weight in 
this case.

Accordingly, with the resolution of reasonable doubt in the 
Veteran's favor, service connection is deemed warranted for his 
back disorder.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted, subject to governing criteria applicable to 
the payment of monetary benefits.

Entitlement to service connection for a back disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


